At the outset, let me 
say that it is my pleasure to join previous speakers in 
congratulating you, Sir, on your election as President 
of the General Assembly at its sixty-ninth session. I am 

confident that your experience in international affairs 
will contribute to the success of the current session. 
We stand ready to offer our full support during your 
presidency. I would also like to take this opportunity 
to commend your predecessor, Mr. John Ashe, for his 
wise leadership of the General Assembly at its sixty-
eighth session. I also would like to thank Secretary-
General Ban Ki-moon and United Nations staff around 
the world for their continued efforts to promote global 
peace and security and to achieve development and 
well-being for all people.

We meet today, as we do each year, to renew 
our commitment to the principles enshrined in the 
Charter of the United Nations, the basis on which 
the Organization was founded, and to reiterate our 
firm belief in its objectives, including creating a 
peaceful and secure world and achieving prosperity 
and development for all peoples. We believe that those 
noble objectives can be achieved by doing two things. 
The first is playing an effective and responsible role in 
regional and international issues through constructive 
dialogue, positive engagement and the peaceful 
resolution of disputes. The second is by creating a 
suitable environment for international relations, based 
on the principles of good-neighbourliness, moderation, 
tolerance and non-violence.

The United Arab Emirates is gravely concerned about 
current forms of extremism, terrorism and sectarian 
divisions in our region, which have become a grave 
threat to international peace and security. In addition to 
being a violation of human rights, terrorism threatens 
the integrity and values of States, undermines their 
social fabric, disrupts their security and development, 
and erodes their cultural and human heritage. The acts of 
terrorist organizations — indiscriminate killings, mass 
executions, kidnappings and intimidation of innocent 
women and children — are heinous criminal acts and 
are strongly condemned by the United Arab Emirates. 
The United Arab Emirates also denounces the brutal 
methods used by such groups in the name of Islam, as 
Islam rejects such crimes, which are inconsistent with 
Islam’s moderate approach and principles of peaceful 
coexistence among all peoples.

As the international community must be aware, 
besides the increased incidence of terrorist and 
extremist acts in our region, most notably those 
perpetrated by the Islamic State in Iraq and the Sham 
(ISIS), the threats posed by those terrorist and extremist 
groups are expanding beyond our region to threaten 
the rest of the civilized world. Various countries in 
the region, including Afghanistan, Somalia, Yemen, 
Iraq, Syria, Libya and the States of the African Sahel, 
are suffering at the hands of terrorist takfiri groups, 
which have exploited unstable conditions in those 
countries to create an environment that they believe 
will guarantee them steady funding, logistical support, 
training and recruitment. Those extremist and terrorist 
organizations promote obscurantism, exclusivity and 
an illicit ideology, and they perpetrate brutal acts to 
impose their control and increase their influence in 
order to achieve their goals. The current collective 
action against the threat of ISIS and other terrorist 
groups reflects the international community’s shared 
conviction of the need to confront the imminent danger. 
Civilized communities have no other option than to 
stamp out that threat. It is a test in which we must 
succeed.

With regard to Libya, the United Arab Emirates is 
concerned about the deteriorating security conditions 
and their repercussions on the stability of neighbouring 
countries. We strongly oppose the terrorist acts that 
have undermined the work of legitimately elected 
institutions in Libya. The United Arab Emirates’s policy 
towards Libya is to provide full and unconditional 
support for the legitimate decisions taken by the 
Libyan people through their nationally elected House 
of Representatives.

The latest developments in our brother country, 
Iraq, are increasingly alarming. ISIS has exploited 
the sectarian practices of the former Government in 
Iraq to garner the support of affected communities 
in expanding their influence over large parts of the 
country with extreme brutality. While the terrorist 
groups are threatening the sovereignty of Iraq and its 
social, cultural and religious fabric, they continue to 
exploit the chaos in Syria to achieve their purposes 
without any regard for sovereignty or national borders.

In that context, the United Arab Emirates believes 
that the current collective action will address the 
growing threat of extremist fighters in Syria as well as 
in Iraq. In that regard, I welcome the recent decision 
of the Security Council to confront and block the 
extremist groups. The threat posed by extremist 
fighters has increased in the midst of the violence 
inflicted by the Syrian regime on the Syrian people. 
At this critical juncture, we must support the moderate 
Syrian opposition as part of an effective strategy to 
counter extremism and terrorism.

From this platform, we express our deep concern 
at the grave developments taking place in Yemen. The 
Houthis, who are using violence to try to undermine 
the political process and the constitutional legitimacy 
of the Yemeni State, compel us to take a firm and 
immediate stand against attempts to change the reality 
through violence and force. We have to realize that an 
exclusively sectarian and individualistic approach is 
not an acceptable option to the Yemeni people, who 
aspire to build an inclusive civil State that is capable 
of committing to a national dialogue and continuing 
the implementation of the Gulf Cooperation Council 
initiative and its mechanisms. The United Arab Emirates 
will continue to support the political transition process 
in Yemen and will assist the efforts of the Yemeni State 
to achieve stability and development.

In the light of the recent developments in the region, 
it is incumbent on us, as nations that have pledged 
to abide by the principles enshrined in the Charter, 
to focus our efforts on combating that dangerous 
scourge. The United Arab Emirates therefore calls 
on the international community and Member States 
to cooperate in combating terrorist groups and to 
take comprehensive measures to fight them through 
a clear, unified strategy. Those efforts should not 
be limited to Iraq and Syria alone, but must also be 
directed against the locations of those groups wherever 
they exist. We wish also to stress the futility of taking 
gradual measures to address those challenges. We must 
intensify our efforts in order to combat the terrorist 
groups promptly and effectively.

While our attention should be fully focused on 
countering terrorism, the United Arab Emirates 
believes that providing support to Governments facing 
serious security challenges is of critical importance. 
Active participation is also required to provide the 
necessary assistance to restore peace and security in 
those countries by helping them to strengthen their 
legitimate institutions. In that context, we continue to 
highlight the importance of respecting the sovereignty 
and independence of States and supporting all political 
efforts aimed at achieving peaceful settlements of 
ongoing conflicts and disputes. Without those efforts, 
violence will continue. The United Arab Emirates hopes 
to see security and stability prevail in and throughout 
all countries.

I once again reiterate the firm position of the 
United Arab Emirates in rejection of terrorism and 
extremism in all their forms. My country is fulfilling 
its responsibilities and is committed to participating 
constructively at the national, regional and international 
levels to combat violent extremism and affiliated 
beliefs and terrorist acts. The United Arab Emirates, 
through its membership in the Global Counterterrorism 
Forum, cooperates with international organizations and 
with concerned countries to ensure that the territories 
of the latter are not exploited by those who facilitate or 
execute terrorist acts, as well as other related crimes, 
such as the financing of terrorism, human trafficking 
and the recruitment of people to commit those egregious 
crimes. By hosting the Hedayah Centre for training, 
dialogue and research to combat violent extremism, 
the United Arab Emirates continues to support the 
international community in building capacities and 
exchanging best practices on that issue.

My country also continues to develop its national 
policies and its legislative and executive systems in 
order to deter and confront all terrorist acts, eradicate 
the roots of terrorism and protect our youth from being 
lured into a cycle of extremism and violence. To that end, 
the United Arab Emirates recently adopted a federal law 
on combating terrorist crimes. The law provides strict 
penalties for those found guilty of inciting terrorism or 
committing terrorist acts. The United Arab Emirates is 
also strengthening preventive policies by establishing 
centres for the rehabilitation of people influenced by 
extremist and terrorist ideologies.

The United Arab Emirates hopes for the recovery 
and restoration of security and stability in the region 
so that Governments can carry out their duties and 
obligations and their peoples can resume their normal 
lives in a constructive way. That hope is driven by the 
remarkable progress achieved by the new Government 
in Egypt and its good governance in implementing its 
political road map. Despite the challenges facing Egypt, 
the signs of normalcy in public life and the revived 
economy and culture are promising. Therefore, the 
United Arab Emirates regrets the statements of some 
representatives and their unacceptable questioning of 
the legitimacy of the Egyptian Government.

The present Egyptian Government was freely 
elected by the Egyptian people, who believe in its ability 
to fulfil their aspirations. Questioning the Egyptian 
people’s will and right to choose their representatives 
is an interference in the internal affairs of Egypt and 
undermines its stability. Accordingly, I emphasize that 
the stability of our region depends on the stability of 
Egypt.

The United Arab Emirates therefore calls on the 
international community to provide the necessary 
support to the Egyptian Government and its economy 
in order to boost Egypt’s efforts to achieve progress and 
prosperity. I would also like to commend the generous 
initiative of the King of Saudi Arabia, Custodian of the 
Two Holy Mosques, in convening the economic summit 
to support the Egyptian economy. His is a visionary 
approach to promoting Egypt’s future and maintaining 
moderation in the region.

The United Arab Emirates expresses its 
disappointment over the failure of the peace negotiations 
between Palestine and Israel. We strongly condemn 
Israel’s aggression against Gaza, especially the 
destruction directed against the civilian population and 
infrastructure, including some United Nations facilities. 
We demand a thorough, transparent and independent 
investigation to determine legal responsibility for the 
damage. We hope that the continued failure of the peace 
negotiations will not lead to a resurgence of violence 
and the return to the region of a new and more brutal 
form of terrorism.

The establishment of peace and security in the 
region is a key element in achieving global stability 
and a priority of our foreign policy, which derives 
its principles from the Charter of the United Nations 
and the provisions of international law. On the basis 
of those principles, my Government again rejects the 
continuing Iranian occupation of three islands that 
belong to the United Arab Emirates — Greater Tunb, 
Lesser Tunb and Abu Musa. We demand restoration 
of the full sovereignty of the United Arab Emirates 
over the islands and emphasize that all actions and 
measures taken by the Iranian authorities are contrary 
to international law and custom and to all our common 
human values. In that respect, we note that the Islamic 
Republic of Iran has recently hoisted the Iranian 
flag on the part of Abu Musa island allocated to the 
United Arab Emirates under the 1971 memorandum of 
understanding, in violation of the memorandum. My 
country strongly condemns that action as a flagrant 
violation of the memorandum of understanding and 
regards it as devoid of any legal effect.

We therefore renew our call to the international 
community to prevail on Iran to respond to the repeated 
peaceful, sincere calls of the United Arab Emirates for 
a just settlement of the issue, either through direct, 
formal negotiations between the two countries, or by 
referral to the International Court of Justice to finally 
settle the dispute in accordance with the purposes and 
principles of the Charter of the United Nations and the 
provisions of international law.

The United Arab Emirates welcomes the ongoing 
negotiations between the five permanent members of the 
Security Council and the Islamic Republic of Iran aimed 
at reaching a comprehensive settlement concerning the 
Iranian nuclear programme. We affirm that, in order 
to avert an arms race in the region, a final and strict 
agreement must be achieved; the region cannot afford 
further tension and instability. Nevertheless, the United 
Arab Emirates believes that the peaceful use of nuclear 
energy is a necessity in meeting the world’s growing 
energy demands. My country is proud to be a pioneer in 
this field and to successfully harness the peaceful use 
of nuclear technology in compliance with the highest 
standards of transparency, safety and security.

Despite the challenges facing the region, my 
country has always sought to remain a model of 
moderation, tolerance and peaceful coexistence in the 
region, consistent with current international efforts. We 
strongly believe that investment in human development 
is important in the long term, and we therefore attach 
great importance to the negotiations on the post-2015 
development agenda and the sustainable development 
goals. We welcome the results of those consultations, 
which have placed the eradication of poverty at the 
heart of the development agenda.

My country also supports the inclusion of goals 
that would provide sustainable energy for all, develop 
green economies, promote food security, supply 
safe drinking water and ensure gender equality and 
women’s empowerment. The United Arab Emirates is 
committed to pursuing economic and social policies 
aimed primarily at achieving the development of the 
individual, providing all means necessary for a person 
to lead a decent and productive life, and promoting 
prosperity. In that context, I note that Dubai has been 
chosen as the venue of the 2020 World Expo. It is a 
great honour for us to act as host to this event, and we 
thank all the countries that supported our candidacy. 
We look forward to working with Member States to 
organize an exhibition that meets the aspirations of all.

Comprehensive and sustainable development 
cannot be achieved unless all segments of society 
participate in the national development process. 
Accordingly, the United Arab Emirates pays special 
attention to women’s empowerment. My country now 
occupies a prominent place among the countries of the 

world in terms of women’s achievements and success 
in all areas of life. Our efforts are not limited solely to 
empowering women in the United Arab Emirates, but 
also include supporting women throughout the region 
and around the world.

Abu Dhabi will host a UN-Women Liaison Office 
with the support and leadership of Her Highness 
Sheikha Fatima bint Mubarak. We are also assisting 
UN-Women in the preparations for the high-level 
review on women, peace, and security. Those efforts 
reflect the interest and participation of the United Arab 
Emirates in international efforts to empower women 
as effective partners and agents in preventing war and 
resolving conflict, keeping in mind that women play a 
key role in countering violence and promoting peace 
and security throughout the world.

We must continue to devote special attention 
to the issue of climate change. Recent international 
reports indicate that the effects of climate change have 
become a major challenge to development. But there 
is still some time left to mitigate the impact through 
international cooperation. In that context, we welcome 
the outcome of the recent Climate Summit held a 
few days ago at the United Nations. We are grateful 
to Secretary-General Ban Ki-moon for his efforts to 
advance that important issue prior to the start of the 
general debate of the General Assembly, and we thank 
all the participating parties. We also urge all parties 
to abide by the agreements reached and stress that the 
developed countries must take the lead in that respect.

The efforts of the United Arab Emirates in the field 
of renewable energy are seen in various parts of the 
world. We host the International Renewable Energy 
Agency in Abu Dhabi and make available more than 
$500 million in the form of grants and low-interest loans 
for renewable energy projects in developing countries. 
We also have extensive and varied international 
commercial investments totalling billions of dollars 
in the renewable-energy sector. Such initiatives, 
investments and grants all contribute to addressing 
climate change and its impact throughout the world.

In conclusion, I would like to underscore that the 
United Arab Emirates will continue to make every 
effort to achieve our aspiration to contribute to a secure 
and stable world, in which people can live in dignity, 
peace and happiness.
